Opinion of the Court.

Ramón Falcón Esq., filed a petition in this court, dated May 29th last, requesting that a writ of habeas corpus be issued in favor of Prisco Rodríguez, a prisoner confined in the jail of this city, serving a sentence imposed by the District Court of Arecibo, in proceedings prosecuted against him for violation of the election law.
An order to the warden of the city jail having been issued on the aforesaid date, the hearing on the return of the writ of habeas corpus was had. Mr. Falcón and the Fiscal both being present argued the case.
Inasmuch as on the date the prisoner Prisco Rodríguez applied for a writ of habeas corpus he was lawfully restrained of his liberty, and his detention is still lawful, since the principal penal ty of imprisonment for two months to which he was sentenced by the District Court of Arecibo, has not yet expired, the said Prisco Rodriguez cannot be discharged, and we impose upon him the costs.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras, Sulzbacher and MacLeary, concurring.